Exhibit 10.2
 
EXHIBIT C TO ASSET PURCHASE AGREEMENT
Form of Warrant


   
WARRANT
 
NO. [     ]
PERSHING GOLD CORPORATION
5,000,000 Shares
     

WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:00 P.M. PACIFIC TIME
ON THE EXPIRATION DATE


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO PERSHING GOLD CORPORATION (B) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN
COMPLIANCE WITH REGULATION S UNDER THE U.S. SECURITIES ACT, (D) IN COMPLIANCE
WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE
SECURITIES LAWS, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS
GOVERNING THE OFFER AND SALE OF SECURITIES, AND, IN THE CASE OF (C) OR (E), ONLY
IF THE HOLDER HAS PRIOR TO SUCH TRANSFER FURNISHED TO THE COMPANY AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN CUSTOMARY FORM AND SUBSTANCE AND IN THE CASE
OF (D), THE HOLDER HAS PROVIDED TO THE COMPANY CUSTOMARY DOCUMENTATION OF THE
HOLDER AND ITS BROKER.
 
FOR VALUE RECEIVED, PERSHING GOLD CORPORATION, a Nevada corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:00 p.m., Pacific Time, on the
Expiration Date (as hereinafter defined) to VICTORIA GOLD CORP., a British
Columbia corporation, whose address is 80 Richmond Street West, Suite 303,
Toronto, Ontario M5H 2A4, Canada, or registered assigns (the “Holder”), under
the terms as hereinafter set forth, Five Million (5,000,000) fully paid and
non-assessable shares of the Company’s Common Stock, par value $0.0001 per share
(the “Warrant Stock”), at a purchase price of $0.60 per share (the “Warrant
Price”), pursuant to this warrant (this “Warrant”).  The number of shares of
Warrant Stock to be so issued and the Warrant Price are subject to adjustment in
certain events as hereinafter set forth.  The term “Common Stock” shall mean,
when used herein, unless the context otherwise requires, the stock and other
securities and property at the time receivable upon the exercise of this
Warrant.
 
1.   Exercise of Warrant.
 
a.           The Holder may exercise this Warrant according to its terms by
surrendering the Warrant to the Company at the address set forth in Section 11,
the Notice of Exercise attached hereto having then been duly executed by the
Holder, accompanied by cash, certified check or bank draft in payment of the
purchase price, in lawful money of the United States of America, for the number
of shares of the Warrant Stock specified in the Notice of Exercise (the
“Aggregate Purchase Price”), prior to 5:00 p.m., Pacific Time, on [        ]
2014 (the “Expiration Date”)
 
 
C-1

--------------------------------------------------------------------------------

 
 
b.           Cashless Exercise.  This Warrant may be exercised, in whole or in
part, at any time by means of a “cashless exercise” (in lieu of making a payment
upon such exercise) in which the Holder shall be entitled to receive a
certificate for the number of shares of Warrant Stock equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:
 
(A) = the closing price on the Trading Day immediately preceding the date on
which Holder elects to exercise this Warrant by means of a “cashless exercise,”
as set forth in the applicable Notice of Exercise;


(B) = the Warrant Price, as adjusted hereunder; and


(X) = the number of shares of Warrant Stock that would be issuable upon exercise
of this Warrant in accordance with the terms of this Warrant if such exercise
were by means of a cash exercise rather than a cashless exercise.


c.           If exercised in part, the Company shall, as soon as practicable and
in no event later than five (5) trading days after receipt of this Warrant and
at its own expense, deliver to the Holder a new Warrant, identical in form, in
the name of the Holder, evidencing the right to purchase the number of shares of
Warrant Stock as to which this Warrant has not been exercised.


d.           No fractional shares of Common Stock will be issuable upon any
exercise of this Warrant and the Holder will not be entitled to any cash payment
or compensation in lieu of a fractional share of Common Stock.


e.           In the event of any exercise of the rights represented by this
Warrant, a certificate or certificate for the Warrant Stock so purchased,
registered in the name of the Holder, shall be delivered to the Holder within
three (3) trading days after such rights have been exercised and the other
requirements for issuance have been fully satisfied. The person or entity in
whose name any certificate for the Warrant Stock is issued upon exercise of the
rights represented by this Warrant, shall for all purposes be deemed to have
become the holder of record of such shares immediately prior to the close of
business on the date on which the Warrant was surrendered and payment of the
Warrant Price and any applicable taxes was made, irrespective of the date of
delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the opening
of business on the next succeeding date on which the stock transfer books are
open.
 
2.    Disposition of Warrant Stock and Warrant.
 
a.           The Holder hereby acknowledges that this Warrant and any Warrant
Stock purchased pursuant hereto are, as of the date hereof, not registered under
the Securities Act of 1933, as amended (the “U.S. Securities Act”) or under any
applicable state securities law; and that the Company’s reliance on certain
exemptions under the U.S. Securities Act and applicable state securities laws is
predicated in part on the representations made to the Company in Section 3.11 of
the Asset Purchase Agreement (the “Asset Purchase Agreement”) dated March [  ],
2012 by and among the Company, Victoria Gold Corp. and Victoria Resources, (US),
Inc.


b.           Any certificate representing Common Stock issued upon the exercise
of this Warrant will bear the following legend:
 
 
C-2

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO PERSHING GOLD CORPORATION, (B) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN
COMPLIANCE WITH REGULATION S UNDER THE U.S. SECURITIES ACT, (D) IN COMPLIANCE
WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE
SECURITIES LAWS, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS
GOVERNING THE OFFER AND SALE OF SECURITIES, AND, IN THE CASE OF (C) OR (E), ONLY
IF THE HOLDER HAS PRIOR TO SUCH TRANSFER FURNISHED TO THE COMPANY AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN CUSTOMARY FORM AND SUBSTANCE AND IN THE CASE
OF (D), THE HOLDER HAS PROVIDED TO THE COMPANY CUSTOMARY DOCUMENTATION OF THE
HOLDER AND ITS BROKER.”


In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.  Notwithstanding the foregoing, the foregoing legend and any
related “stop transfer” orders shall be removed, or the stock certificate shall
be issued without any such legend or “stop transfer” order, under any of the
circumstances described in clauses (i) through (iv) of Section 3.11(l) of the
Asset Purchase Agreement.


3.           Reservation of Shares.  The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant.  The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the exercise
price, be validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal, state or
other applicable securities laws.


4.           Exchange, Transfer or Assignment of Warrant.  This Warrant is
exchangeable, without expense , at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder.  Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled.


5.           Capital Adjustments.  This Warrant is subject to the following
further provisions:
 
a.           Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Common Stock, the number of shares of Warrant Stock purchasable upon
exercise of this Warrant and the Warrant Price shall be proportionately
adjusted.  Any adjustment under this Section 5(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective
or, if earlier, the record date with respect to the subdivision or combination.
 
 
C-3

--------------------------------------------------------------------------------

 
 
b.           Stock Dividends and Distributions.  If the Company at any time
while this Warrant is outstanding and unexpired shall issue or pay the holders
of its Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(e) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.
 
c.           Stock and Rights Offering to Shareholders.  If the Company shall at
any time while this Warrant is outstanding distribute to all holders of its
Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions) or rights or warrants to subscribe for or purchase any of its
securities (excluding those referred to in the immediately preceding paragraph),
or securities convertible or exchangeable into Common Stock (any of the
foregoing, the “Securities”), then in each such case, the Company shall reserve
shares or other units of such Securities for distribution to the Holder upon
exercise of this Warrant so that, in addition to the shares of the Common Stock
to which such Holder is entitled, such Holder will receive upon such exercise
the amount and kind of such Securities which such Holder would have received if
the Holder had, immediately prior to the record date for the distribution of the
Securities, exercised this Warrant.


d.           Organic Change.  Any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s assets to another person or entity or other transaction that is
effected in such a way that holders of Common Stock are entitled to receive
(either directly or upon subsequent liquidation) stock, securities or assets
with respect to or in exchange for Common Stock is referred to herein as an
“Organic Change.”


(i)           In connection with any (x) bona fide sale of all or substantially
all of the Company’s assets to an acquiring person or entity or (y) other
Organic Change involving an arm’s length third party or parties
following which the Company is not the surviving entity and as a result of which
the then current shareholders of the Company will not, directly or indirectly
own 50% or more of the surviving entity, the Company shall elect in its sole
discretion: (A) to require that the Holder exercise this Warrant prior to the
consummation of such Organic Change, and if not so exercised, that this Warrant
shall terminate upon consummation of such Organic Change, or (B) to secure from
the person or entity purchasing such assets or the successor resulting from such
Organic Change (in each case, the “Acquiring Entity”) a written agreement (in
form and substance reasonably satisfactory to the Holder) to deliver to the
Holder, in exchange for this Warrant, a warrant of the Acquiring Entity (the
“Replacement Warrant”) evidenced by a written instrument substantially similar
in form and substance to this Warrant and reasonably satisfactory to the Holder
reflecting the adjustments required so as to preserve the value of the Warrant
applicable at the Closing of the transaction, by the terms of the Replacement
Warrant.  The Replacement Warrant shall be exercisable for such number of shares
of common stock or other securities of the Acquiring Entity as the Holder would
have had the right to receive upon such Organic Change by a holder of the number
of Common Shares that such Holder would have been entitled to receive upon
exercise of this Warrant had this Warrant been exercised immediately prior to
the effective date of such Organic Change.  The Company shall give the Holder
written notice of such Organic Change at least thirty (30) days prior to the
closing and consummation of such Organic Change.
 
 
C-4

--------------------------------------------------------------------------------

 
 
(ii)         Prior to the consummation of any Organic Change unless not required
as contemplated in subsection (i) above, the Company shall make appropriate
provision (in form and substance reasonably satisfactory to the Holder) to
ensure that the Holder will thereafter have the right to acquire and receive in
lieu of or in addition to (as the case may be) the shares of Common Stock
immediately theretofore acquirable and receivable upon the exercise of this
Warrant, such shares of stock, securities or assets that would have been issued
or payable in such Organic Change with respect to or in exchange for the number
of shares of Common Stock that would have been acquirable and receivable upon
the exercise of this Warrant as of the date of such Organic Change.


e.          Warrant Price Adjustment.  Except as otherwise provided herein,
whenever the number of shares of Warrant Stock purchasable upon exercise of this
Warrant is adjusted, as herein provided, the Warrant Price payable upon the
exercise of this Warrant shall be adjusted to that price determined by
multiplying the Warrant Price immediately prior to such adjustment by a fraction
(i) the numerator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately prior to such adjustment,
and (ii) the denominator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately thereafter.
 
f.           Par Value.  Notwithstanding anything to the contrary contained in
Section 5, if, as a result of an adjustment pursuant to Section 5, the par value
per share of Common Stock would be greater than the Warrant Price, then the
Warrant Price shall be an amount equal to the par value per share of the Common
Stock but the number of shares the holder of this Warrant shall be entitled to
purchase shall be such greater number of shares of Common Stock as would have
resulted from the Warrant Price that, absent such limitation, would have been in
effect pursuant to this Section 5.


g.          Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.
 
h.          Deferral and Cumulation of De Minimis Adjustments.  The Company
shall not be required to make any adjustment pursuant to this Section 5 if the
amount of such adjustment would be less than one percent (1%) of the Warrant
Price in effect immediately before the event that would otherwise have given
rise to such adjustment.  In such case, however, any adjustment that would
otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one percent
(1%) of the Warrant Price in effect immediately before the event giving rise to
such next subsequent adjustment.
 
i.            Duration of Adjustment.  Following each computation or
readjustment as provided in this Section 5, the new adjusted Warrant Price and
number of shares of Warrant Stock purchasable upon exercise of this Warrant
shall remain in effect until a further computation or readjustment thereof is
required.
 
6. Intentionally Omitted.


7. Intentionally Omitted.
 
8. Notice to Holders.
 
 
C-5

--------------------------------------------------------------------------------

 
 
a. Notice of Record Date.  In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend) or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right;
  
(ii) of any Organic Change; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such Organic Change,
dissolution, liquidation or winding-up is to take place, and the time, if any,
is to be fixed, as of which the holders of record of Common Stock (or such
stock or securities at the time receivable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance, dissolution
or winding-up.  Such notice shall be mailed at least fifteen (15) days prior to
the record date therein specified, or if no record date shall have been
specified therein, at least fifteen (15) days prior to such specified date,
provided, however, failure to provide any such notice shall not affect the
validity of such transaction.
 
b. Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly make a certificate signed by its
Chairman, Chief Executive Officer, President, Vice President, Chief Financial
Officer or Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificates to be mailed
(by first class mail, postage prepaid) to the Holder of this Warrant.
 
9. Loss, Theft, Destruction or Mutilation.  If this Warrant is lost, stolen,
mutilated or destroyed, upon receipt by the Company, in the case of loss, theft
or destruction, of an indemnity in customary form or, in the case of mutilation,
upon surrender and cancellation of this Warrant, the Company will execute and
deliver in lieu thereof, without expense to the Holder, a new Warrant of like
denomination and tenor dated the date hereof.
 
10. Warrant Holder Not a Stockholder.  The Holder of this Warrant, as such,
shall not be entitled by reason of this Warrant to any rights whatsoever as a
stockholder of the Company.
 
11. Notices.  Any notice required or contemplated by this Warrant shall be
deemed to have been duly given if transmitted by registered or certified mail,
return receipt requested, or nationally recognized overnight delivery service,
to the Company at its principal executive offices located at 1658 Cole
Boulevard, Building 6 - Suite 210, Lakewood, Colorado 80401, Attention:
President, or to the Holder at the name and address set forth in the Warrant
Register maintained by the Company.
 
 
C-6

--------------------------------------------------------------------------------

 
 
12. Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
13. Jurisdiction and Venue.  The Company and Holder hereby agree that any
dispute which may arise between them arising out of or in connection with this
Warrant shall be adjudicated before a court located in New York County, New York
and they hereby submit to the exclusive jurisdiction of the federal and state
courts of the State of York located in New York County with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.


14.           Amendment and Waiver.  Except as otherwise provided herein, the
provisions of this Warrant and the other Warrants may be amended and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the Holder.
 
 
C-7

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on
its behalf, in its corporate name and by its duly authorized officers, as of
this __ day of _____________________, 2012.
 

 
PERSHING GOLD CORPORATION 
           
By: 
 
     
Name:  Stephen D. Alfers
Title:   President and CEO
 

 
 
C-8

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:
Pershing Gold Corporation
 
1658 Cole Boulevard
Building 6 – Suite 210
Lakewood, Colorado 80401




 
Attn: President
 
Tel: (___) ___-____

 
Fax: (___) ___-____

 
(1) The undersigned hereby elects to purchase ______________ shares of Warrant
Stock of the Company pursuant to the terms of the attached Warrant to Purchase
Common Stock (the “Warrant”), and tenders herewith payment of the exercise price
in full, together with all applicable transfer taxes, if any.
 
(2) Payment shall take the form of (check applicable box):
 
oo the Aggregate Exercise Price in the sum of
$________________________________________ in lawful money of the United States
in accordance with the terms of the Warrant; or
 
(3) Please issue a certificate or certificates representing said shares of
Warrant Stock in the name of the undersigned or in such other name as is
specified below:
 
The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted, or by physical delivery of a certificate to:
 
(4) Accredited Investor. By executing this exercise form, the undersigned
represents and warrants that the undersigned:


(a)           (i) purchased the Warrant directly from the Company for its own
account or the account of another “accredited investor”, as that term is defined
in Rule 501(a) (a “U.S. Accredited Investor”) of Regulation D promulgated under
the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”); (ii) will acquire the shares of Warrant Stock upon the exercise of the
Warrant contemplated hereby solely for its own account or the account of such
other U.S. Accredited Investor; (iii) was a U.S. Accredited Investor on the date
the Warrant was purchased from the Company and continues to be a U.S. Accredited
Investor on the date of the exercise of the Warrant; and (iv) if the Warrant is
being exercised on behalf of another person, represents, warrants and certifies
such person was a U.S. Accredited Investor, on the date the Warrant was
purchased from the Company and continues to be a U.S. Accredited Investor on the
date of the exercise of the Warrant; or
 
 
C-9

--------------------------------------------------------------------------------

 

 
(b)           (i) is outside the United States (as defined in Regulation S
promulgated by the United States Securities Exchange Commission under the U.S.
Securities Act) and not a U.S. person (as defined in Regulation S (a “U.S.
Person”), at the time of execution and delivery of this notice; (ii) is not
exercising the right provided for herein for the account or benefit of a person
in the United States or a U.S. Person; (iii) is not exercising the Warrant with
the intent to distribute either directly or indirectly any of the securities
acquirable upon exercise in the United States, except in compliance with the
U.S. Securities Act; and (iv) has in all other respects complied with the terms
of Regulation S of the U.S. Securities Act.


Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.


Name of Registered Holder of the
Warrant:  ___________________________                                                             


Signature of Authorized Signatory of Registered
Holder:______________________________                                                       


Name and Title of Authorized
Signatory:______________________________                                               


Date:______________________________
 
 
C-10

--------------------------------------------------------------------------------

 
 
 
ASSIGNMENT FORM


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________________________________ (include name and address
of the transferee) a Warrant exercisable for ____________ shares of common
stock, represented by warrant certificate number _________, of Sagebrush Gold
Ltd. (the “Company”) registered in the name of the undersigned on the register
of the Company maintained therefor, and hereby irrevocably appoints the attorney
of the undersigned to transfer the said securities on the books maintained by
the Company with full power of substitution.
DATED this _______ day of ___________________, 20___.


 
Signature of Transferor
 
______________________________
 
______________________________
 
Address of Transferor







The undersigned transferee hereby certifies that:
(check one)
o said transferee was not offered the Warrants in the United States and is not
in the United States or a “U.S. Person” (as defined in Regulation S under the
United States Securities Act of 1933, as amended (the “U.S. Securities Act”)),
and is not acquiring the Warrants for the account or benefit of a person in the
United States or a U.S. Person; or
o [enclosed herewith is a customary form of opinion of counsel of recognized
standing to the effect that no violation of the U.S. Securities Act or
applicable securities laws will result from transfer, exercise or deemed
exercise of the Warrants.]
 
 
C-11

--------------------------------------------------------------------------------

 
 
It is understood that the Company may require additional evidence necessary to
verify the foregoing.


DATED: ________________________                  


Address of Transferee:
 
 
___________________________
 
___________________________
 
___________________________
 
___________________________
 
 
 
 
 
X  ______________________________________            
Signature of individual (if Transferee is an individual)
 
X ________________________________________ 
Authorized signatory (if Transferee is not an individual)
 
__________________________________________
Name of Transferee (please print)
 
__________________________________________
Name of authorized signatory (please print)
 
__________________________________________
Official capacity of authorized signatory (please print)




C-12 

--------------------------------------------------------------------------------

 
 